DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 2/11/2020 have been entered. Claims 2-23 and 25-28 remain pending and are being considered on their merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation “about below 25”, and the claim also recites “about below 15”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 13, 20-23, 25-26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelby et al (U.S. PGPUB 2008/0176205; reference A) in view of Gho (2003, WO03041703; of record in IDS filed 2/11/2020). 
Regarding claims 22, 25-26 and 28, Shelby teaches preparing a solution for immersion of tissues, immersion tissues including skin tissue grafts, for storage at temperatures including 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 25 and 37 degrees Celsius (see paragraph [0003], [0006], [0029], [0033], [0104], and Figures 3-6); Shelby’s teaching of preparing the solution prior to use reads on the solution being in “ready-to-use” form. Shelby teaches that allograft skin which has been stored in media is often used for the treatment of wounds such as burn wounds and ulcers (see paragraph [0033]). Regarding claims 21 and 25, Shelby also teaches the solution should comprise antioxidants, vitamins, anti-apoptotic agents in a cell culture media and that it is compatible with stem cells (see paragraphs [0029], [0065], [0088] and [0096]); cell culture media that is compatible with stem cells reads on “stem cell enhancer”. Regarding claims 4-5, 21 and 25, Shelby teaches the composition can include progesterone and/or insulin (see paragraph [0076]); claim 5 does not require that the option of “tissue extract” is selected in claim 4, and therefor Shelby’s teaching of another selection from claim 4 reads on claim 5. Regarding claims 6, 21 and 25, Shelby teaches the composition can include vitamin E or C (see paragraph [0088]). Regarding claims 13 and 25, Shelby teaches the composition includes chondroitin sulfate (see paragraph [0062]). Regarding claim 20, Shelby teaches the media can be a saline based media (see paragraph [0094]). Regarding claim 23, Shelby teaches using the media with sterile tissue samples (see paragraph [0125]). Shelby teaches that the solutions should contain factors that promote healing, and specifically prohealing compounds (see paragraphs [0069] and [0114]).
Shelby does not teach the apoptosis inhibitor is a vanadium compound (claim 25) that is bis (maltolato) oxovanadium (claims 2-3). Shelby does not teach the antioxidant is a flavonoid compound that is mono-hydroxyethyl rutoside (claims 6-7).
Regarding claim 1, Gho teaches a tissue treatment composition comprising vanadium compound and a flavonoid (antioxidant), and that the two compounds work synergistically to repair damaged tissue (see pages 6-7). Regarding claims 2-3, Gho teaches the preferred vanadium compound is bis (maltolato) oxovanadium (see pages 6-7). Regarding claims 6-7, Gho teaches the preferred flavonoid compound is mono-hydroxyethyl rutoside (see pages 6-7). 
It would have been obvious to combine Shelby with Gho to include all of the substances that are taught to be useful for treating tissue together in Shelby’s composition. A person of ordinary skill in the art would have had a reasonable expectation of success in including Gho’s apoptosis inhibitor and antioxidant in Shelby’s composition because Gho teaches these substances can be used to repair tissues, and Shelby teaches that the solutions should contain factors that promote healing, and specifically prohealing compounds. The skilled artisan would have been motivated to include all the substances together in a solution for tissue storage because they are all taught to be useful for the same purpose of treating tissue, and because Shelby specifically states that it is useful to include apoptosis inhibitors and antioxidants in the composition. Additionally, Gho’s compounds are taught to promote tissue repair and Shelby teaches that the solutions should contain factors that promote healing, and specifically prohealing compounds.
It would have been obvious to include all the factors Shelby teaches are useful in the solution into a sterile solution in Shelby’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in including all the factors Shelby teaches are useful in the solution into a sterile solution in Shelby’s method because Shelby teaches that each of the components are useful for the tissue storage solution. The skilled artisan would have been motivated to include all the substances together in a sterile composition because they are all specifically taught to be useful for the same purpose of treating tissue, and Shelby teaches using the solution with sterile tissue and therefore ensuring the solution is sterile would prevent contamination of the tissue.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelby et al (U.S. PGPUB 2008/0176205) in view of Gho (2003, WO03041703) as applied to claim 2-7, 13, 20-23, 25-26 and 28 above, and further in view of Grady (U.S. PGPUB 20060142198; of record in IDS filed 2/11/2020) and Gho (2002, U.S. Patent 6,399,057; of record in IDS filed 2/11/2020, from here on referred to as Gho ’02).
The teachings of Shelby in view of Gho are discussed and relied upon above. Regarding claims 18-19, Shelby teaches the composition can include various inorganic ions including calcium and chloride (see paragraph [0094]). Shelby teaches that the solutions should contain factors that promote healing (see paragraphs [0069] and [0114]).
Shelby in view of Gho do not teach including a degranulating agent (claim 16) that is compound 48/80 (claim 17).
Gandy teaches that growth factors promote wounds to heal faster and more efficiently (see paragraph [0005]).
Regarding claim 16, Gho ’02 teaches that degranulating agent promote the release of growth factors from cells (col. 4 lines 4-8). Regarding claim 17, Gho ’02 teaches that compound 48/80 is a suitable degranulating agent (col. 4 lines 16-19). Regarding claims 18-19, Gho ’02 teaches that that the inorganic salt CaCl2 should be included with the degranulating agent (col. 4 lines 3-7).
It would have been obvious to combine Shelby in view of Gho with Gandy and Gho ‘02, to include compound 48/80 and CaCl2 in Shelby’s tissue storage composition. A person of ordinary skill in the art would have had a reasonable expectation of success in including compound 48/80 and CaCl2 in Shelby’s tissue storage composition because Gho ’02 teaches that both are suitable for treating cells, and tissues are comprised of cells. The skilled artisan would have been motivated to include compound 48/80 and CaCl2 in Shelby’s tissue storage composition because Gho ’02 teaches this combination stimulates the release of growth factors, and Gandy teaches that growth factors promote healing, and Shelby teaches that the solutions should contain factors that promote healing, and specifically prohealing compounds.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 8-12 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelby et al (U.S. PGPUB 2008/0176205) in view of Gho (2003, WO03041703) as applied to claim 2-7, 13, 20-23, 25-26 and 28 above, and further in view of Roy (U.S. PGPUB 20090017438; reference B) as evidenced by Klaus (U.S. PGPUB 20030153503; reference C).
The teachings of Shelby in view of Gho are discussed and relied upon above. Additionally, Shelby teaches that the solution may be replenished and provides an example of replenishing every two days (see paragraph [0122]).
Shelby in view of Gho do not teach including erythropoietin or that the solution is replenished daily.
Like Shelby, Roy teaches a viability-enhancing composition for the maintenance, storage, and/or transport of a variety of biological materials including, mammalian cells, tissues, and organs, and regarding claims 8-12 Roy teaches erythropoietin is a useful additive for such compositions (see paragraphs [0007], [0009] and [0085]). Claim 12 does not require that the option of “CD34-posiotive cell” is selected in claim 8, and therefor Roy’s teaching of another selection from claim 8 reads on claim 12. Regarding claim 11, Klaus is cited solely as evidence that bone marrow is inherently a source of erythropoietin (see paragraph [0102]).
Regarding claim 27, Roy teaches depending upon the tissue type, and the length of storage, it may also be desirable periodically to decant the "spent" medium from the stored tissue, and to replenish the storage means with fresh medium (see paragraph [0110]). Regarding claim 27, Roy teaches it may also be desirable to perform one or more additional perfusion or wash steps (see paragraph [0110]).
 It would have been obvious to combine Shelby with Roy to include erythropoietin in Shelby’s composition and to replenish it daily. A person of ordinary skill in the art would have had a reasonable expectation of success in including erythropoietin in Shelby’s composition and to replenish it daily because Roy teaches erythropoietin is useful to include in tissue storage compositions and that it can be useful to perform additional was steps with fresh medium. The skilled artisan would have been motivated to include erythropoietin in Shelby’s composition and to replenish it daily because it is taught to be useful for the same purpose of treating tissue for storage.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelby et al (U.S. PGPUB 2008/0176205) in view of Gho (2003, WO03041703) as applied to claim 2-7, 13, 20-23, 25-26 and 28 above, and further in view of Abramson (U.S. PGPUB 20120171161; of record in IDS filed 2/11/2020).
The teachings of Shelby in view of Gho are discussed and relied upon above. 
Shelby in view of Gho do not teach including platelet rich plasma.
Regarding claims 14-15, Abramson is drawn to teachings of a tissue treatment composition to treat damaged tissue including skin, wherein the composition comprises platelet rich plasma (see paragraphs [0003]-[0004], [0016] and [0263]). Regarding claims 1, Abramson teaches that the treatment composition to treat tissue that would benefit from enhanced healing (see abstract).
It would have been obvious to combine Shelby with Abramson to include platelet rich plasma in Shelby’s composition. A person of ordinary skill in the art would have had a reasonable expectation of success in including platelet rich plasma in Shelby’s composition because Abramson teaches platelet rich plasma is useful to include in tissue treatment composition for healing. The skilled artisan would have been motivated to include platelet rich plasma in Shelby’s composition because Abramson teaches it is useful for compositions to treat tissue that would benefit from enhanced healing, and Shelby teaches components that promote healing should be included.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653